1
2
3
4
5                                     UNITED STATES DISTRICT COURT

6                                    EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                           )   1:19-mc-00029-SAB
                                                      )
9                                                     )   ORDER DENYING PLAINTIFF’S REQUEST TO
                                                      )   BE EXEMPT FROM THE ELECTRONIC FILING
10   ALLEN HAMMLER,                                       SYSTEM AT CSP-COR, AND DIRECTING THE
                                                      )   CLERK OF COURT TO RETURN PLAINTIFF’S
11                                                    )   COMPLAINT
                                                      )
12                                                    )   [ECF No. 1]
                                                      )
13                                                    )
14          On April 29, 2019, the Court received a notice from the Plaintiff requesting access to the
15   electronic case filing system at California State Prison, Corcoran (“CSP-COR”).
16          Plaintiff contends that he has been engaged in conflict with prisons officials and he is unable to
17   access the library because he has “been engaged in conflict with prison officials and illegally
18   precluded from using the electronic filing system and accessing the library and needed tools therein all
19   together.” (ECF No. 1 at 1.) Plaintiff requests to be exempt from filing his complaint through use of
20   the electronic filing system.
21          As Plaintiff is incarcerated at CSP-COR, he is subject to the Standing Order in Re: Procedural
22   Rules for Electronic Submission of Prison Litigation Filed by Plaintiff’s incarcerated at CSP-COR.
23   Pursuant to the standing order, which applies to initial filings: (1) new complaints are subject to e-
24   filing and they may not exceed twenty-five pages in length; and (2) motions seeking relief from the
25   standing order, motions for emergency relief, or motions to increase the page limit shall be no more
26   than fifteen (15) pages. As a California Department of Corrections and Rehabilitation participating
27   facility, no initial documents are accepted for filing by the Clerk of Court unless done pursuant to the
28   standing order or the scanning equipment is inoperable for a period longer than forty-eight (48) hours.
                                                          1
1
2             The Court notes that Plaintiff has previously filed a request to be exempt from electronic filing

3    in case numbers 1:19-mc-00019 SAB, 1:19-mc-00026 SAB, and 19-mc-00028. In case number 1:19-

4    mc-00026, In re Allen Hammler, the undersigned denied Plaintiff’s request to be exempt from the

5    electronic filing requirement on the basis of the declaration provided by M. Porter, Library Technical

6    Assistant at CSP-COR. M. Porter declared Plaintiff had requested access to the law library on several

7    occasions in April and that Plaintiff had not submitted a request for access to the electronic filing

8    system. Based on the evidence presented in 1:19-mc-00026, In re Allen Hammler, the Court finds that

9    there is no basis for Court intervention, and Mr. Hammler must comply with the normal procedures

10   pursuant to the Court’s Standing Order to have his complaint electronically filed with this Court.

11            Accordingly, it is HEREBY ORDERED that:

12            1.      Plaintiff’s request to be exempt from the electronic filing requirement is DENIED;

13            2.      Plaintiff must comply with the Court’s Standing Order to have his complaint

14                    electronically filed by this Court and the failure to do so will result in return of the

15                    complaint as not filed;

16            3.      The Clerk of Court shall send Plaintiff a blank application to proceed in forma pauperis

17                    by a prisoner; and

18            4.      The Clerk of Court is directed to return all documentation stamp received by the Court

19                    on April 29, 2019 (ECF No. 1).

20
21   IT IS SO ORDERED.

22   Dated:        May 2, 2019
23                                                         UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                            2
